            Case 1:20-cv-02875-CCB Document 23 Filed 12/10/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                       Northern Division

MARYLAND CONGRESS OF PARENTS                           )
AND TEACHERS, INC.,                                    )
                        Plaintiff                      )
                                                       )               Case No. 1:20-cv-02875
                 v.                                    )
                                                       )
NATIONAL CONGRESS OF PARENTS                           )
AND TEACHERS, INC.,                                    )
                         Defendant.                    )


                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

Maryland Congress of Parents and Teachers, Inc. (“Plaintiff”) and Defendant National Congress

of Parents and Teachers, Inc. (“Defendant”), by their respective counsels, stipulate that the

above-captioned action and all claims asserted therein are dismissed with prejudice as to those

claims.

/s/ Eric Rigatuso                                              /s/ Charles Tucker, Jr.
Eccleston and Wolf PC                                          Tucker Moore Group
7240 Parkway Dr., Fourth Fl.                                   8181 Professional Pl., Suite 207
Hanover, MD 21076                                              Hyattsville, MD 20785
Phone: 410-752-7474                                            Phone: 301-577-1175
Email: rigatuso@ewmd.com                                       Email: charles@tuckerlawgroupllp.com
         Case 1:20-cv-02875-CCB Document 23 Filed 12/10/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was served on this the 10th of December 2020, via the

Court’s CM/ECF filing system upon all counsel of record:


Eric Rigatuso
Eccleston and Wolf PC
Baltimore Washington Law Center
7240 Parkway Dr., Fourth Fl.
Hanover, MD 21076
Phone: 410-752-7474
Email: rigatuso@ewmd.com


                                                           __/s/Charles Tucker, Jr._______
                                                           Charles Tucker, Jr. (0808260001)
                                                           Tucker Moore Law Group
                                                           Senior Partner
                                                           8181 Professional Place, STE 207
                                                           Hyattsville, Maryland 20785
                                                           Direct: 301-577-1175
                                                           charles@tuckerlawgroupllp.com
